 

Exhibit 10.34

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of April 1, 2017, by
and between Alpine Immune Sciences, Inc., a Delaware corporation (“Company”),
and Paul Rickey, an individual (“Executive”).  Each of Company and Executive may
be referred to individually as a “party” or collectively as the “parties.”

WITNESSETH:

WHEREAS, Executive and the Company are entering into this Agreement in order to
set forth the terms and conditions under which the Executive shall be employed
by Company.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1EMPLOYMENT AND DUTIES

1.1Employment; Effective Date.  Executive’s employment with the Company shall
commence as of April 1, 2017 (the “Effective Date”).  Effective as of the
Effective Date, and continuing until the time set forth in Article 2 of this
Agreement, Executive’s employment by Company shall be subject to the terms and
conditions of this Agreement.

1.2Position.  From and after the Effective Date, Company shall employ Executive
as Senior Vice President and Chief Financial Officer of the Company, initially
reporting to the CEO of the Company.

1.3Duties and Services.  From and after the Effective Date, executive agrees to
serve the Company as the Senior Vice President and Chief Financial Officer of
the Company and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time.  Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.

1.4Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of the board of
directors of the Company (the “Board”), which consent shall not be unreasonably
withheld.  The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in charitable and civic pursuits without the consent of the
Board, as long as Executive is not actively involved in

 

1

--------------------------------------------------------------------------------

 

the operation of such businesses and such pursuits do not conflict with the
business and affairs of Company or its affiliates or interfere with Executive’s
performance of his duties hereunder, which shall be in the determination of the
Board whose approval shall not be unreasonably withheld.

1.5Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of
Company.  In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.

ARTICLE 2TERM AND TERMINATION OF EMPLOYMENT

2.1Term.  The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date, unless earlier terminated as
provided in paragraph 2.2.  The employment term hereunder shall automatically be
extended for successive one (1)-year periods commencing with the third (3rd)
anniversary of the Effective Date (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless earlier terminated in accordance with this
Agreement.

2.2Company’s Right to Terminate.  Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Executive’s employment
under this Agreement for any of the following reasons:

(i)upon Executive’s death;

(ii)upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for ninety (90) or more days (whether or not consecutive) out
of any consecutive one hundred eighty (180)-day period, unless any of the days
would constitute leave under the Family and Medical Leave Act;

(iii)for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the reasonable and lawful duties and reasonable and lawful responsibilities
required of him hereunder causing material injury to the Company or its
affiliates (monetarily or otherwise), and failed to cure such breach (in the
event that such breach is capable of being cured) within thirty (30) days
following written receipt of notice from the Company setting forth in reasonable
detail the nature of such breach; (C) materially breached any provision of this
Agreement and failed to cure such breach (in the event that such breach is
capable of being cured) within thirty (30) days following receipt of notice from
the Company setting forth in reasonable detail the nature of such breach;
(D) willfully engaged in conduct that is materially injurious to the Company or
its affiliates (monetarily or otherwise); (E) committed an act of fraud,
embezzlement or willful breach of fiduciary duty to the Company or an affiliate
(including

 

2

--------------------------------------------------------------------------------

 

the unauthorized disclosure of confidential or proprietary material information
of the Company or an affiliate); or (F) been convicted of (or pleaded no contest
to) a crime involving fraud, dishonesty or moral turpitude or any felony; or

(iv)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of the Board.

2.3Executive’s Right to Terminate.  Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

(i)for “Good Reason,” which shall mean, in connection with or based upon,
without Executive’s consent, (A) a material diminution in Executive’s Base
Salary (as defined below), other than in connection with an across the board
salary reduction or deferral that applies proportionately to all employees of
the Company in conjunction with a capital shortfall; (B) a material diminution
in Executive’s responsibilities, duties or authority, including a diminution in
Executive’s job title or reporting relationship; or (C) a material breach by the
Company of any material provision of this Agreement; or

(ii)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of Executive.

2.4Notice of Termination.  If the Company desires to terminate Executive’s
employment hereunder at any time it shall do so by giving a thirty (30)-day
written notice to Executive that it has elected to terminate Executive’s
employment hereunder and stating the effective date and reason for such
termination, provided, however, that that no such action shall alter or amend
any other provisions hereof or rights arising hereunder; and provided, further,
however, that the Company may terminate Executive’s employment relationship with
the Company immediately upon written notice to Executive in the event the
Company terminates Executive’s employment for Cause and no cure period
applies.  If Executive desires to terminate his employment hereunder at any time
he shall do so by giving a thirty (30)-day written notice to the Company that he
has elected to terminate his employment hereunder and stating the effective date
and reason for such termination, provided, however that no such action shall
alter or amend any other provisions hereof or rights arising hereunder.  In the
case of any notice by Executive of his intent to terminate his employment
hereunder for Good Reason, Executive shall provide Company with notice of the
existence of the condition(s) constituting the Good Reason within thirty (30)
days after the initial existence of such condition(s) and the Company shall have
thirty (30) days following Executive’s provision of such notice to remedy such
condition(s).  If the Company remedies the condition(s) constituting the Good
Reason within such thirty (30)-day period, then Executive’s employment hereunder
shall continue and his notice of termination shall become void and of no further
effect.  If the Company does not remedy the condition(s) constituting the Good
Reason within such thirty (30)-day period, Executive’s employment with the
Company shall terminate on the date that is thirty-one (31) days following the
date of Executive’s notice of termination and Executive shall be entitled to
receive the payments and benefits described in paragraph 4.3.

 

3

--------------------------------------------------------------------------------

 

2.5Deemed Resignations.  Unless otherwise agreed and approved by the Board, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
if applicable, an automatic resignation of any seat that he may hold on the
Board (including any committee of the Board, if applicable).

ARTICLE 3COMPENSATION AND BENEFITS

3.1Base Salary.  During the Term, the Executive shall receive an initial base
salary at a rate of U.S. Two Hundred Seventy-Five Thousand Dollars (U.S.
$275,000) per annum, and such salary shall be paid in accordance with the
customary payroll practices of the Company, subject to annual review by the
Board in its sole discretion (the “Base Salary”).

3.2Initial Stock Option Grant.  In connection with the execution of this
Agreement, the Company will recommend that the Board grant Executive an option
(the “Option”) to purchase up to one hundred fifty thousand (150,000) shares of
the Company’s Common Stock (the “Common Stock”), subject to approval of the
Board and to the terms of the Company’s Amended and Restated 2015 Stock Plan, as
amended, and the terms of a Stock Option Agreement to be entered into by and
between the Company and Executive, with an exercise price per share equal to the
fair market value of the Common Stock on the date of grant (as determined in
good faith by the Board).  Unless otherwise determined by the Board, the Option
will vest as follows:

(i)Vesting Schedule.  One-fourth (1/4th) of the Option shall vest and become
exercisable on the twelve (12)-month anniversary of the Effective Date, and one
thirty-sixth (1/36th) of the remaining number of shares shall vest each month
thereafter, such that one hundred percent (100%) of the shares subject to the
Option shall be vested and exercisable as of the four (4) year anniversary of
the Effective Date.  Subject to the provisions of Section 3.2(ii) below,
continued vesting of the Option will stop on the date Executive’s employment or
consulting relationship with the Company is terminated.

(ii)Double Trigger Acceleration.  In the event of a Change of Control (as
defined below), if: (1) Executive is terminated without Cause by the Company or
the successor corporation or a parent or subsidiary of such successor
corporation of the Company (the “Successor Corporation”) within the ninety (90)
day period prior to the consummation of the Change of Control transaction or
within twelve (12) months following consummation of the Change of Control
transaction; or (2) Executive terminates his employment or consulting
relationship with the Company or the Successor Corporation, each as applicable,
for Good Reason within the ninety (90) day period prior to the consummation of
the Change of Control transaction or within twelve (12) months following
consummation of the transaction, then the Option or any cancelled, assumed, or
substituted Option held by Executive in lieu of the Option at the time of
Executive’s termination shall become fully accelerated and fully vested
immediately prior to the effective date of termination.  As used herein, “Change
of Control” shall mean a sale of all or substantially all of the Company’s
assets, or any stock sale, merger, or consolidation of the Company with or into
another corporation or business entity

 

4

--------------------------------------------------------------------------------

 

other than a stock sale, merger, or consolidation in which the holders of more
than fifty percent (50%) of the shares of capital stock of the Company
outstanding immediately prior to such transaction continue to hold (either by
the voting securities remaining outstanding or by their being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
total voting power represented by the voting securities of the Company, or such
surviving entity, outstanding immediately after such transaction; provided,
however, that a bona fide equity financing by the Company will not be deemed to
be a Change of Control.

3.3Bonus Eligibility.  Each of the Company and Executive acknowledge and agree
that the Company is in the process of negotiating a potential transaction known
as “Project Nautilus” (the “Nautilus Transaction”).  In recognition of
Executive’s efforts and contributions to the Nautilus Transaction, and subject
to the consummation and final closing of the Nautilus Transaction, the Company
will pay to Executive a one (1)-time cash bonus in the amount of U.S. Fifty
Thousand Dollars (U.S. $50,000) upon the final closing of the Nautilus
Transaction, as determined in good faith by the Board; provided however, that
Executive must be employed by the Company on such date in order to remain
eligible for such bonus payment.  Such bonus payment, if earned, will be paid by
the Company to Executive within fifteen (15) days following the date upon which
the Board has confirmed the closing of the Nautilus Transaction.

3.4Subsequent Grants.  Subject to the discretion of the Board of Directors,
Executive shall be eligible to receive future grants of stock options or
purchase rights from time to time in the future, on such terms and subject to
such conditions as the Board shall determine as of the date of any such grant.

3.5Benefit Plan Eligibility.  Executive shall be entitled to: (i) participate in
the Company’s healthcare coverage plan and 401(k) or similar retirement plan;
and (ii) receive paid vacation and sick leave, with levels to be determined by
the Company’s Board (or, if established, the Compensation Committee of the
Board), all upon the same terms as such benefits are made available to other
senior executives of the Company.

3.6Reimbursement of Expenses.  Executive shall be entitled to payment or
reimbursement of all reasonable, ordinary, and necessary business expenses
incurred by Executive in the performance of his responsibilities and the
promotion of the Company’s business, provided that those expenses are consistent
with the Company policy and limits.  Executive shall submit to the Company
periodic statements of all expenses so incurred.  Subject to such reviews as the
Company may deem necessary, the Company shall reimburse Executive the full
amount of any such expenses advanced by him in the ordinary course of business.

ARTICLE 4EFFECT OF TERMINATION ON COMPENSATION

4.1In General.  Upon a termination of Executive’s employment for any reason, the
Executive (or the Executive’s estate) shall be entitled to receive the sum of
Executive’s Base Salary through the date of termination not theretofore paid;
any unpaid expense reimbursements owed to the Executive under paragraph 3.6; and
any amount arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements under paragraph 3.5

 

5

--------------------------------------------------------------------------------

 

(including without limitation, any disability or life insurance benefit plans,
programs or arrangements), which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or
arrangements.  Except as otherwise provided in this Article 4, all of
Executive’s rights to salary, fringe benefits and other compensation hereunder
shall cease upon such date of termination, other than those expressly required
under applicable law.

4.2Termination by the Company.  If Executive’s employment hereunder shall be
terminated by the Company at any time for reasons other than those provided in
Sections 2.2(i), (ii), or (iii), then the Company shall: (a) provide Executive
with a cash payment equal to one-fourth (1/4th) of Executive’s Base Salary at
the rate in effect under paragraph 3.1 on the date of such termination,
(b) provide for the participation of Executive and/or his dependents, as
applicable, in the Company’s medical and dental benefits in which they are
enrolled at the time of such termination for a period of three (3) months
following the termination date of Executive’s employment, at the Company’s
expense, to the extent that such continuation is permitted at the time of such
termination under the terms of such Company benefit plans and insurance
arrangements, and if such continuation is not permitted then the Company shall
reimburse Executive for the cost of Executive procuring the same or
substantially similar benefits himself, unless Executive is otherwise eligible
to receive benefit coverage of a roughly equivalent nature by virtue of his
employment with any subsequent employer; and (c) accelerate the vesting of
Executive’s Option by a period of twelve (12) months, provided Executive agrees
to remain reasonably available to consult with the Company, on an as needed as
requested basis, for a period of twelve (12) months, on any issues reasonably
requested by the Company.

4.3Termination by Executive.  If Executive’s employment hereunder shall be
terminated by Executive for Good Reason, then the Company shall: (a) provide
Executive with a cash payment equal to one-fourth (1/4th) of Executive’s Base
Salary at the rate in effect under paragraph 3.1 on the date of such
termination, (b) provide for the participation of Executive and/or his
dependents, as applicable, in the Company’s medical and dental benefits in which
they are enrolled at the time of such termination for a period of three (3)
months following the termination date of Executive’s employment, at the
Company’s expense, to the extent that such continuation is permitted at the time
of such termination under the terms of such Company benefit plans and insurance
arrangements, and if such continuation is not permitted then the Company shall
reimburse Executive for the cost of Executive procuring the same or
substantially similar benefits himself, unless Executive is otherwise eligible
to receive benefit coverage of a roughly equivalent nature by virtue of his
employment with any subsequent employer; and (c) accelerate the vesting of
Executive’s Option by a period of twelve (12) months, provided Executive agrees
to remain reasonably available to consult with the Company, on an as needed as
requested basis, for a period of twelve (12) months, on any issues reasonably
requested by the Company.

4.4Release and Full Settlement.  Anything to the contrary herein
notwithstanding, as a condition to the receipt of the additional termination
payments and benefits under paragraph 4.2 or 4.3 hereof, as applicable,
Executive shall first execute a release, in the form established by the Board,
releasing the Board, the Company, and the Company’s parent corporation,
subsidiaries, affiliates, and their respective shareholders, owners, partners,
officers, directors, employees,

 

6

--------------------------------------------------------------------------------

 

attorneys and agents from any and all claims and from any and all causes of
action of any kind or character including, but not limited to, all claims or
causes of action arising out of Executive’s employment with the Company or its
affiliates or the termination of such employment, but excluding all claims to
vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement.  Executive shall
provide such release no later than thirty (30) days after the date of his
termination of employment with the Company and, as a condition to the Company’s
obligation to provide the additional termination payments and benefits in
accordance with paragraphs 4.2 and 4.3, Executive shall not revoke such
release.  The performance of the Company’s obligations hereunder and the receipt
of any termination payments and benefits provided under paragraphs 4.2 and 4.3
shall constitute full settlement of all such claims and causes of action,
subject to the limitations set forth above.

4.5Liquidated Damages.  In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, the
Company and Executive hereby agree that the payments and benefits, if any, to be
received by Executive pursuant to this Article 4 shall be received by Executive
as liquidated damages.

4.6Section 409A Matters.  Notwithstanding any provision in this Agreement to the
contrary, if Executive is a specified employee (within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance thereunder and determined in
accordance with any method selected by the Company that is permitted under the
regulations issued under Section 409A of the Code), and the payment of any
amount or benefit under this Agreement to or on behalf of Executive would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six (6) months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six (6) months after Executive’s separation
from service (or if such date does not fall on a business day of the Company,
the next following business day of the Company), or such earlier date upon which
such amount can be paid or provided under Section 409A of the Code without being
subject to such additional taxes and interest; provided, however, that Executive
shall be entitled to receive the maximum amount permissible under Section 409A
of the Code and the applicable administrative guidance thereunder during the
six-month period following his separation from service that will not result in
the imposition of any additional tax or penalties on such amount.  For all
purposes of this Agreement, Executive shall be considered to have terminated
employment with the Company when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code and
the applicable administrative guidance issued thereunder.  To the extent that
any reimbursements pursuant to this Agreement are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to such provision shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred.  The
Executive agrees to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably

 

7

--------------------------------------------------------------------------------

 

require to substantiate such expenses) in order to facilitate the Company’s
timely reimbursement of the same.  The reimbursements and benefits pursuant to
this Agreement are not subject to liquidation or exchange for another benefit
and the amount of such reimbursements and benefits that the Executive receives
in one taxable year shall not affect the amount of such reimbursements or
benefits that the Executive receives in any other taxable year.  To the extent
that Section 409A of the Code is applicable to this Agreement, the provisions of
this Agreement shall be interpreted as necessary to comply with such section and
the applicable administrative guidance issued thereunder.

4.7Other Benefits.  This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s Base Salary, initial stock
option grant, benefits, and certain perquisites of employment.  Except as
expressly provided herein, Executive’s rights and obligations both during the
term of his employment and thereafter with respect to his direct and indirect
ownership rights in the Company, and other benefits under the plans and programs
maintained by the Company, shall be governed by the separate agreements, plans
and the other documents and instruments governing such matters.

ARTICLE 5PROTECTION OF CONFIDENTIAL INFORMATION

5.1PIIA.  Executive acknowledges and agrees that all compensation paid to
Executive by the Company pursuant to this Agreement is conditioned upon
Executive signing a Proprietary Information and Inventions Agreement in the form
attached hereto as Exhibit A, which is incorporated herein by this
reference.  Executive hereby covenants to abide by the terms and conditions of
the PIIA, including, but not limited to, the assignment of inventions and
confidentiality provisions of the PIIA.

5.2Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and the Company or its
affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Article 5 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from Executive and his agents.

ARTICLE 6NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

6.1Non-Competition and Non-Solicitation Obligations.  As part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; to protect the trade secrets and confidential information of the
Company that have been or will in the future be disclosed or entrusted to
Executive, the business good will of the Company and its affiliates that has
been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by the Company and its affiliates; the Company and Executive agree to
the following provisions:

(i)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be), and
for a

 

8

--------------------------------------------------------------------------------

 

period of twelve (12) months following the termination of his employment or
consulting relationship with the Company (as the case may be) for any reason,
Executive shall not directly or indirectly solicit, induce, recruit, hire or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt any of the foregoing, either for
himself or any other person or entity.  For a period of twelve (12) months
following termination of Executive’s employment or consulting relationship with
the Company (as the case may be) for any reason, Executive hereby covenants not
to solicit any licensor to or customer of the Company or licensee of the
Company’s products, that are known to him with respect to any business, products
or services that are competitive to the products or services offered by the
Company or under development as of the date of termination of his relationship
with the Company.  In the event that Executive’s employment with the Company is
terminated by the Company without Cause or if Executive resigns for Good Reason,
then the twelve (12) month periods referenced above in this section shall each
be reduced to six (6) months.

(ii)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be) and
for twelve (12) months following the termination of his employment or consulting
relationship with the Company (as the case may be) for any reason, he will not,
without the Company’s prior written consent, directly or indirectly work on any
products or services that are competitive with products or services (a) being
commercially developed or exploited by the Company during his employment or
consultancy with the Company (as the case may be) and (b) on which he worked or
about which he learned Proprietary Information (as defined in the PIIA) during
his employment or consultancy with the Company (as the case may be).  In the
event that Executive’s employment with the Company is terminated by the Company
without Cause or if Executive resigns for Good Reason, then the twelve (12)
month period referenced above in this section shall be reduced to six (6)
months.

6.2Enforcement and Remedies.  Executive acknowledges that money damages would
not be sufficient remedy for any breach of this Article 6 by Executive, and the
Company shall be entitled to enforce the provisions of this Article 6 by
terminating any payments then owing to Executive under this Agreement and/or to
specific performance and injunctive relief as remedies for such breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
6, but shall be in addition to all remedies available at law or in equity to the
Company, including, without limitation, the recovery of damages from Executive
and Executive’s agents involved in such breach and remedies available to the
Company pursuant to other agreements with Executive.

6.3Reformation.  It is expressly understood and agreed that the Company and
Executive consider the restrictions contained in this Article 6 to be reasonable
and necessary to protect the proprietary information of the Company and its
affiliates.  Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

 

9

--------------------------------------------------------------------------------

 

ARTICLE 7NONDISPARAGEMENT

Executive agrees not to disparage the Company, any of its products or practices,
or any of its directors, officers, employees, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time and the
Company and its Affiliates shall not and shall instruct members of the Board and
executive officers of the Company not to disparage the Executive, either orally
or in writing, at any time; provided, that, either party may confer in
confidence with its legal representatives and make truthful statements as
required by law or as required by any applicable rules of professional conduct.

ARTICLE 8MISCELLANEOUS

8.1Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

 

Alpine Immune Sciences, Inc.

 

 

201 Elliott Ave. W., Ste. 230

 

 

Seattle, WA 98119

 

 

 

With copy to:

 

Van Katzman

 

 

Ascent Law Partners, LLP

 

 

719 Second Ave, Ste. 1150

 

 

Seattle, WA 98104

 

 

 

To Executive:

 

Paul Rickey

 

 

201 Elliott Ave. W., Ste 230

 

 

Seattle, WA 98119

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

8.2Applicable Law.  This Agreement is entered into under, and shall be governed
for all purposes by the laws of the State of Washington.

8.3No Waiver.  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

8.4Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

10

--------------------------------------------------------------------------------

 

8.5Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

8.6Withholding of Taxes and Other Employee Deductions.  The Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

8.7Headings.  The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

8.8Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.

8.9Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger or otherwise.  This
Agreement shall also be binding and inure to the benefit of Executive and his
heirs.  Except as provided in the preceding sentence, this Agreement, and the
rights and obligations of the parties hereunder, are personal and neither this
Agreement, nor any right, benefit, or obligation of either party hereto, shall
be subject to voluntary or involuntary assignment, alienation or transfer,
whether by operation of law or otherwise, without the prior written consent of
the other party.

8.10Term.  This Agreement has a term co-extensive with the term of employment
provided in Article 2.  Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination.  The provisions
of paragraphs 2.5, 4.4 to 4.7 and Articles 5, 6, 7 and 8 shall survive any
termination of this Agreement.

8.11Entire Agreement.  This Agreement, together with the PIIA, the Amended and
Restated 2015 Stock Plan and the Stock Option Agreement, will constitute the
entire agreement of the parties with regard to the subject matter hereof, and
will contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Executive by the
Company.  Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof are as of the Effective Date
superseded by this Agreement and null and void and of no further force and
effect.  Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

8.12Liability Insurance.  The Company may maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and may provide
Executive with coverage under such policy consistent with those provided to
other the Company directors and officers.

 

11

--------------------------------------------------------------------------------

 

8.13Arbitration.

(i)The Company and Executive agree to submit to final and binding arbitration
any and all disputes or disagreements concerning the interpretation or
application of this Agreement, the termination of this Agreement, or any other
aspect of the Executive’s employment relationship with Company.  Any such
dispute or disagreement will be resolved by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association before a single arbitrator.  Arbitration will take place
in Seattle, Washington, unless the parties mutually agree to a different
location.  Company and Executive agree that the decision of the arbitrator will
be final and binding on both parties.  Any court having jurisdiction may enter a
judgment upon the award rendered by the arbitrator.  The costs of the
proceedings shall be borne equally by the parties unless the arbitrator orders
otherwise.

(ii)Notwithstanding the provisions of paragraph 8.13(i), Company may, if it so
chooses, bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Executive’s obligations under Articles
5 (including the PIIA), 6 or 7 hereof, pending a decision by the arbitrator in
accordance with paragraph 8.13(i).

[Signature page follows.]

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

EXECUTIVE:

 

 

 

COMPANY:

 

 

 

 

 

PAUL RICKEY,

 

ALPINE IMMUNE SCIENCES, INC.,

an individual

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Paul Rickey

 

By:

 

/s/ Dr. Mitchell H. Gold

Name:

 

Paul Rickey

 

Name:

 

Dr. Mitchell H. Gold

 

 

 

 

Its:

 

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PIIA

 

 

--------------------------------------------------------------------------------

 

ALPINE IMMUNE SCIENCES, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In exchange for my becoming employed (or my employment being continued), or
retained as a consultant, officer or director (or such relationship being
continued), as the case may be, by Alpine Immune Sciences, Inc., a Delaware
corporation, or its subsidiaries, affiliates, predecessors, or successors
(collectively, the “Company”), and for any cash and/or equity compensation for
my services, I hereby agree as follows:

1.Duties.  I will perform for the Company such duties as may be designated by
the Company from time to time.  During my period of employment or consulting
relationship with the Company (as the case may be), I will devote my best
efforts to the interests of the Company and will not engage in other employment
or in any activities detrimental to the best interests of the Company without
the prior written consent of the Company.

2.Confidentiality Obligation.  I understand and agree that all Proprietary
Information (as defined below) shall be the sole property of the Company and its
assigns, including all trade secrets, patents, copyrights and other rights in
connection therewith.  I hereby assign to the Company any rights I may acquire
in such Proprietary Information.  I will hold in confidence and not directly or
indirectly use or disclose, both during my employment by, or consulting
relationship with, the Company (as the case may be) and after its termination
(regardless of the reason for such termination), any Proprietary Information I
obtain or create during the period of my employment or consulting relationship,
whether or not during working hours, except to the extent authorized by the
Company, until such Proprietary Information becomes generally known.  I agree
not to make copies of such Proprietary Information except as authorized by the
Company.  Upon termination of my employment or consulting relationship (as the
case may be) or upon an earlier request of the Company, I will return or deliver
to the Company all tangible forms of such Proprietary Information in my
possession or control, including but not limited to drawings, specifications,
documents, records, devices, models or any other material and copies or
reproductions thereof.

3.Ownership of Physical Property.  All documents, apparatus, equipment and other
physical property in any form, whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with my employment or consulting relationship (as the case may be)
shall be and remain the sole property of the Company.  I shall return to the
Company all such documents, materials and property as and when requested by the
Company, except only (a) my personal copies of records relating to my
compensation, (b) if applicable, my personal copies of any materials evidencing
shares of the Company’s capital stock purchased by me and/or options to purchase
shares of the Company’s capital stock granted to me, (c) my copy of this
Agreement and (d) my personal property and personal documents I brought with me
to the Company and any personal correspondence and personal materials that I
accumulated and kept at my office during my employment or consulting
relationship (as the case may be) (my “Personal Documents”).  Even if the
Company does not so request, I shall return all such documents, materials and
property upon termination of my employment or consulting relationship (as the
case may be), and, except for

 

Exhibit A-1

--------------------------------------------------------------------------------

 

my Personal Documents, I will not take with me any such documents, material or
property or any reproduction thereof upon such termination.

4.Assignment of Inventions.

(a)Without further compensation, I hereby agree promptly to disclose to the
Company, all Inventions (as defined below) which I may solely or jointly develop
or reduce to practice during or prior to the period of my employment or
consulting relationship with the Company (as the case may be) which (a) pertain
to any line of business activity of the Company, (b) are aided by the use of
time, material or facilities of the Company, whether or not during working hours
or (c) relate to any of my work during the period of my employment or consulting
relationship with the Company (as the case may be), whether or not during normal
working hours (“Company Inventions”).  During the term of my employment or
consulting relationship (as the case may be), all Company Inventions that I
conceive, reduce to practice, develop or have developed (in whole or in part,
either alone or jointly with others) shall be the sole property of the Company
and its assigns to the maximum extent permitted by law (and to the fullest
extent permitted by law shall be deemed “works made for hire”), and the Company
and its assigns shall be the sole owner of all patents, copyrights, trademarks,
trade secrets and other rights in connection therewith.  I hereby assign to the
Company any rights that I may have or acquire in such Company Inventions.

(b)I attach hereto as Exhibit A a complete list of all Inventions, if any, made
by me prior to my employment or consulting relationship with the Company that
are relevant to the Company’s business, and I represent and warrant that such
list is complete.  If no such list is attached to this Agreement, I represent
that I have no such Inventions at the time of signing this Agreement.  If in the
course of my employment or consulting relationship with the Company (as the case
may be), I use or incorporate into a product or process an Invention not covered
by Section 4(a) of this Agreement in which I have an interest, the Company is
hereby granted a nonexclusive, fully paid-up, royalty-free, perpetual, worldwide
license of my interest to use and sublicense such Invention without restriction
of any kind.

NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on the
employee’s own time, unless (a) the Invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the Invention results from any work
performed by the employee for the Company.

5.Further Assistance; Power of Attorney.  I agree to perform, during and after
my employment or consulting relationship with the Company (as the case may be),
all acts deemed necessary or desirable by the Company to permit and assist it,
at its expense, in obtaining and enforcing the full benefits, enjoyment, rights
and title throughout the world in the Inventions assigned to the Company as set
forth in Section 4 above.  Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in legal proceedings.  I
hereby irrevocably

 

Exhibit A-2

--------------------------------------------------------------------------------

 

designate the Company and its duly authorized officers and agents as my agent
and attorney-in fact, to execute and file on my behalf any such applications and
to do all other lawful acts to further the prosecution and issuance of patents,
copyright and mask work registrations related to such Inventions.  This power of
attorney shall not be affected by my subsequent incapacity.

6.Inventions.  As used in this Agreement, the term “Inventions” means
discoveries, developments, concepts, designs, ideas, know-how, improvements,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable.  This includes, but
is not limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon.

7.Proprietary Information.  As used in this Agreement, the term “Proprietary
Information” means information or physical material not generally known or
available outside the Company or information or physical material entrusted to
the Company by third parties.  This includes, but is not limited to, Inventions,
confidential knowledge, copyrights, product ideas, techniques, processes,
formulas, object codes, biological materials, mask works and/or any other
information of any type relating to documentation, laboratory notebooks, data,
schematics, algorithms, flow charts, mechanisms, research, manufacture,
improvements, assembly, installation, marketing, forecasts, sales, pricing,
customers, customer lists, customer data, including but not limited to
customers’ personally identifiable information, the salaries, duties,
qualifications, performance levels and terms of compensation of other employees,
and/or cost or other financial data concerning any of the foregoing or the
Company and its operations.  Proprietary Information may be contained in
material such as drawings, samples, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

8.No Conflicts.  I represent that my performance of all the terms of this
Agreement as an employee of or consultant to the Company (as the case may be)
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
my becoming an employee or consultant of the Company (as the case may be), and I
will not disclose to the Company, or induce the Company to use, any confidential
or proprietary information or material belonging to any previous employer or
others.  I agree not to enter into any written or oral agreement that conflicts
with the provisions of this Agreement.

9.No Interference.  I certify that I am not a party to any other agreement which
will interfere with my full compliance with this Agreement.

10.Effects of Agreement.  This Agreement (a) shall survive for a period of five
(5) years beyond the termination of my employment by or consulting relationship
with the Company (as the case may be), (b) inures to the benefit of successors
and assigns of the Company and (c) is binding upon my heirs and legal
representatives.

 

Exhibit A-3

--------------------------------------------------------------------------------

 

11.At-Will Relationship.  I understand and acknowledge that my employment or
consulting relationship with the Company (as the case may be) is and shall
continue to be at-will, as defined under applicable law, meaning that either I
or the Company may terminate the relationship at any time for any reason or no
reason, without further obligation or liability.

12.Injunctive Relief.  I acknowledge that violation of this Agreement by me may
cause irreparable injury to the Company, and I agree that the Company will be
entitled to seek extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and without prejudice
to any other rights and remedies that the Company may have for a breach of this
Agreement.

13.Miscellaneous.  This Agreement, the Employment Agreement between the parties
to which this Agreement is referred, if any, the Offer Letter between the
parties to which this Agreement is referred, if any, the Independent Contractor
Agreement to which this Agreement is referred, if any, the Intellectual Property
Assignment Agreement between the parties, if any, and the exhibits to this
Agreement constitute the entire understanding and agreement of the parties to
this Agreement concerning the subject matter of this Agreement and supersede any
oral, written or other communications or agreements concerning the subject
matter of this Agreement.  This Agreement may be amended or waived only by a
written instrument signed by me and the President of the Company.  This
Agreement shall be governed by the laws of the State of Washington applicable to
contracts entered into and performed entirely within the State of Washington,
without giving effect to principles of conflict of laws.  If any provision of
this Agreement is held to be unenforceable under applicable law, then such
provision shall be excluded from this Agreement only to the extent
unenforceable, and the remainder of such provision and of this Agreement shall
be enforceable in accordance with its terms.

14.Acknowledgment.  I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

[Signature Page to Follow]

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------

 

 

ALPINE IMMUNE SCIENCES, INC.,

 

PAUL RICKEY,

a Delaware corporation an individual

 

an individual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dr. Mitchell H. Gold

 

By:

 

/s/ Paul Rickey

Name:

 

Dr. Mitchell H. Gold

 

Name:

 

Paul Rickey

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Dated as of: April 1, 2017

 

Dated as of: April 1, 2017

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

Exhibit A

Alpine Immune Sciences, Inc.

201 Elliott Ave. W., Ste. 230

Seattle, WA 98119

Ladies and Gentlemen:

1.The following is a complete list of all Inventions relevant to the subject
matter of my employment by the Company that have been made or conceived or first
reduced to practice by me, alone or jointly with others or which has become
known to me prior to my employment by the Company. I represent that such list is
complete.

None.

2.I propose to bring to my employment or consultancy the following materials and
documents of a former employer:

 

 

 

No materials or documents.

 

 

See below:

 

/s/ Paul Rickey

Paul Rickey, an individual

 

 

 

Exhibit A-1